UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1956



BUFORD C. DUNBAR, SR.,

                                                          Petitioner,

          versus


CONSOLIDATION COAL COMPANY; DIRECTOR, OFFICE
OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(00-0930-BLA)


Submitted:   November 29, 2001            Decided:   December 5, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Buford C. Dunbar, Sr., Appellant Pro Se. Mary Rich Maloy, JACKSON
& KELLY, Charleston, West Virginia; Christian P. Barber, Mary K.
Forrest-Doyle, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Buford C. Dunbar, Sr., seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945

(West 1986 & Supp. 2001).   Our review of the record discloses that

the Board’s decision is based upon substantial evidence and is

without reversible error.   Accordingly, we affirm on the reasoning

of the Board.*   See Dunbar v. Consolidation Coal Co., No. 00-0930-

BLA (B.R.B. June 19, 2001). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       We have considered the revisions to the regulations imple-
menting the Black Lung Benefits Act, see Regulations Implementing
the Federal Coal Mine Health and Safety Act of 1969, as amended; 65
Fed. Reg. 79,919 (Dec. 20, 2000), and have determined that the
revisions do not affect the outcome of this case.


                                 2